DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 18 November 2020. Claims 1-20 are currently pending.
Drawings
	The drawings received on 18 November 2020 are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 15 recites the limitations "the first portion of the first arm" and “the second portion of the first arm” in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 15 to read “connects a first portion of the first arm with a second portion of the first arm” would overcome this rejection. For examination purposes, claim 15 will be treated as reading as such.
Claim 20 recites the limitation "the central portion” in line 7. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 7 of claim 20 to read “the central cover” would overcome this rejection. For examination purposes, claim 20 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (U.S. Patent 5,578,036).
Regarding claims 1, 3, 6 and 8, Stone et al. disclose (as to claim 1) a burr hole cover (10, see Figure 4) comprising a central cover (18); a plurality of arms (30) extending from the central cover, wherein at least some of the plurality of arms define apertures (28) capable of receiving surgical screws (see column 4, lines 3-5); and a plurality of struts (38), wherein each of the plurality of struts are capable of connecting a first portion (i.e. one instance of 30) of the burr hole cover to a second portion (i.e. another instance of 30) of the burr hole cover, and wherein the plurality of struts are capable of being selectively removed to provide for adjustable rigidity of one or more portions (i.e. adjacent instances of 30) of the burr hole cover (see column 5, lines 27-46), wherein (as to claim 3) a first arm (e.g. bottom-most instance of 30 as best seen in Figure 4) of the plurality of arms comprises the first portion and a second arm (e.g. bottom, right-most instance of 30 as best seen in Figure 4) of the plurality of arms comprises the second portion, wherein (as to claim 6) each of the at least some of the plurality of arms include an affixation plate (26) having a top surface (i.e. surface of 26 visible in Figure 4) and an inner surface (i.e. surface defining 28 as best seen in Figure 4), and wherein (as to claim 8) the at least some of the apertures are capable of being 
Regarding claims 9-12 and 16-17, Stone et al. disclose (as to claim 9) a medical device (10, see Figure 4) having one or more removable struts (38) connecting portions (i.e. adjacent instances of 30) of the medical device, the medical device comprising a central cover (18) capable of being positioned over a burr hole created in a skull (see Figure 1); a first arm (e.g. bottom-most instance of 30 as best seen in Figure 4) and a second arm (e.g. bottom, right-most instance of 30 as best seen in Figure 4), the first and second arms extending radially outward from the central cover (extension as best seen in Figure 4); a first affixation plate (i.e. bottom, left-most instance of 26 as best seen in Figure 4) positioned at a distal end (i.e. end of 30 adjacent 26) of the first arm and a second affixation plate (i.e. bottom, right-most instance of 26 as best seen in Figure 4) positioned at a distal end (i.e. end of 30 adjacent 26) of the second arm, wherein at least one of the first and second affixation plates includes an aperture (28) capable of receiving a surgical fixating device (see column 4, lines 3-5); and one or more removable struts (38), wherein each of the one or more removable struts is capable of connecting a first portion (i.e. one instance of 30) of the medical device and a second portion (i.e. another instance of 30) of the medical device, wherein (as to claim 10) the first and second arms define perforations (20 or 34) within or between them to allow for brain access, wherein (as to claim 11) an outer contour (i.e. round outer circumference) of the first affixation plate is capable of following a contour of a perforation created for the first affixation plate (there is nothing disclosed indicating that as to claim 12) the outer contour of the first affixation plate is capable of allowing the aperture to be immersed in the perforation (there is nothing disclosed indicating that each plate/aperture cannot follow a contour of a perforation), wherein (as to claim 16) the first portion comprises the first arm and the second portion comprises the second arm (see Figure 4), and wherein (as to claim 17) the device further comprises one or more additional surface plates (i.e. plates defined by portions of 10 connecting each instance of 30 to 18) extending away from the central cover and capable of being positioned over the burr hole (see Figures 4-5, and column 3, line 19 – column 6, line 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaji (U.S. Patent 9,345,493) in view of Stone et al. (U.S. Patent 5,578,036).
Regarding claim 1, Nakaji discloses (as to part of claim 1) a burr hole cover (2201) comprising a central cover (2224); a plurality of arms (2222) extending from the central cover, wherein at least some of the plurality of arms define apertures (2239) capable of receiving surgical screws (see Figures 12C, and column 12, lines 46-51).
Nakaji discloses the claimed invention except for (as to the remainder of claim 1) the device comprising a plurality of struts, wherein each of the plurality of struts are capable of connecting a first portion of the burr hole cover to a second portion of the burr hole cover, and wherein the plurality of struts are capable of being selectively removed to provide for adjustable rigidity of one or more portions of the burr hole cover. Stone et al. teach the use of a burr hole cover (10, see Figure 4) comprising a central cover (18); a plurality of arms (30) extending from the central cover, wherein at least some of the plurality of arms define apertures (28) capable of receiving surgical screws (see column 4, lines 3-5); and a plurality of struts (38), wherein each of the plurality of struts are capable of connecting a first portion (i.e. one instance of 30) of the burr hole cover to a second portion (i.e. another instance of 30) of the burr hole cover, and wherein the plurality of struts are capable of being selectively removed to provide for adjustable rigidity of one or more portions (i.e. adjacent instances of 30) of the burr hole cover (see column 5, lines 27-46) (see annotated Figure below, Figures 4-5, and column 3, line 19 – column 6, line 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the 
	Regarding claims 2 and 4-5, Nakaji in view of Stone et al. disclose the claimed invention except for wherein (as to claim 2) a first arm of the plurality of arms comprises the first and second portion of the burr hole cover, wherein (as to claim 4) a first arm of the plurality of arms comprises the first portion and the central cover comprises the second portion, and wherein (as to claim 5) a first arm of the plurality of arms comprises the first portion and one of an additional surface of the central cover comprises the second portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nakaji in view of Stone et al. with wherein a first arm of the plurality of arms comprises the first and second portion of the burr hole cover, wherein a first arm of the plurality of arms comprises the first portion and the central cover comprises the second portion, and wherein a first arm of the plurality of arms comprises the first portion and one of an additional surface of the central cover comprises the second portion (see annotated Figure below) in order to provide alternate locations for allowing for the displacement of the arms with respect to the cover since it has been held that rearranging parts of an 

    PNG
    media_image1.png
    269
    397
    media_image1.png
    Greyscale

Regarding claim 9, in a first interpretation Nakaji discloses (as to part of claim 9) a medical device (2201), the medical device comprising a central cover (2224) capable of being positioned over a burr hole created in a skull; a first arm (i.e. top, left instance of 2222 as best seen in Figure 12C) and a second arm (i.e. top, right instance of 2222 as best seen in Figure 12C), the first and second arms extending radially outward from the central cover (extension as best seen in Figure 12C); a first affixation plate (i.e. top, left instance of 2231 as best seen in Figure 12C) positioned at a distal end (i.e. end of 2222 adjacent 2231 as best seen in Figure 12C) of the first arm and a second affixation plate (i.e. top, right instance of 2231 as best seen in Figure 12C) positioned at a distal end (i.e. end of 2222 adjacent 2231 as best seen in Figure 12C) of the second arm, wherein at least one of the first and second affixation plates includes an aperture (2239) capable of receiving a surgical fixating device (see annotated Figure below, Figures 12C, and column 12, lines 46-51).
as to the remainder of claim 9) the device has one or more removable struts, wherein each of the one or more removable struts is capable of connecting a first portion of the medical device and a second portion of the medical device. Stone et al. teach the use of a medical device (10, see Figure 4) having one or more removable struts (38) connecting portions (i.e. adjacent instances of 30) of the medical device, the medical device comprising a central cover (18) capable of being positioned over a burr hole created in a skull (see Figure 1); a first arm (e.g. bottom-most instance of 30 as best seen in Figure 4) and a second arm (e.g. bottom, right-most instance of 30 as best seen in Figure 4), the first and second arms extending radially outward from the central cover (extension as best seen in Figure 4); a first affixation plate (i.e. bottom, left-most instance of 26 as best seen in Figure 4) positioned at a distal end (i.e. end of 30 adjacent 26) of the first arm and a second affixation plate (i.e. bottom, right-most instance of 26 as best seen in Figure 4) positioned at a distal end (i.e. end of 30 adjacent 26) of the second arm, wherein at least one of the first and second affixation plates includes an aperture (28) capable of receiving a surgical fixating device (see column 4, lines 3-5); and one or more removable struts (38), wherein each of the one or more removable struts is capable of connecting a first portion (i.e. one instance of 30) of the medical device and a second portion (i.e. another instance of 30) of the medical device (see Figures 4-5, and column 3, line 19 – column 6, line 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nakaji with wherein the device has one or more removable struts, wherein each of the one or more removable struts is capable of connecting a first portion of the medical 
	Regarding claims 14 and 15, Nakaji in view of Stone et al. disclose the claimed invention except for wherein (as to claim 14) the first portion comprises the central cover and the second portion comprises the first arm, and wherein (as to claim 15) one of the one or more removable struts connects a first portion of the first arm with a second portion of the first arm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nakaji in view of Stone et al. with wherein the first portion comprises the central cover and the second portion comprises the first arm, and wherein one of the one or more removable struts connects a first portion of the first arm with a second portion of the first arm (see annotated Figure below) in order to provide alternate locations for allowing for the displacement of the arms with respect to the cover since it has been held that rearranging parts of an invention involves (i.e. rearranging the strut location) only routine skill in the art (see In re Japikse, 86 USPQ 70).

    PNG
    media_image1.png
    269
    397
    media_image1.png
    Greyscale

Regarding claims 9 and 17, in a second interpretation Nakaji discloses (as to part of claim 9) a medical device (2401), the medical device comprising a central cover (2424) capable of being positioned over a burr hole created in a skull; a first arm (i.e. top, left instance of 2422 as best seen in Figure 12E) and a second arm (i.e. top, right instance of 2422 as best seen in Figure 12E), the first and second arms extending radially outward from the central cover (extension as best seen in Figure 12E); a first affixation plate (i.e. top, left instance of 2431 as best seen in Figure 12E) positioned at a distal end (i.e. end of 2422 adjacent 2431 as best seen in Figure 12E) of the first arm and a second affixation plate (i.e. top, right instance of 2431 as best seen in Figure 12E) positioned at a distal end (i.e. end of 2422 adjacent 2431 as best seen in Figure 12E) of the second arm, wherein at least one of the first and second affixation plates includes an aperture (2439) capable of receiving a surgical fixating device, wherein (as to claim 17) the device further comprises one or more additional surface plates (2426) extending away from the central cover and capable of being positioned over the burr hole (see annotated Figure below, Figures 12E, and column 12, lines 52-56).
Nakaji discloses the claimed invention except for wherein (as to the remainder of claim 9) the device has one or more removable struts, wherein each of the one or more removable struts is capable of connecting a first portion of the medical device and a second portion of the medical device. Stone et al. teach the use of a medical device (10, see Figure 4) having one or more removable struts (38) connecting portions (i.e. adjacent instances of 30) of the medical device, the medical device comprising a central cover (18) capable of being positioned over a burr hole created in a skull (see Figure 1); a first arm (e.g. bottom-most instance of 30 as best seen in Figure 4) and a second arm 
	Regarding claim 18, Nakaji (second interpretation) in view of Stone et al. disclose the claimed invention except for wherein the first portion comprises one of the one or more additional surface plates and the second portion comprises the first arm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nakaji in view of Stone et al. with .

    PNG
    media_image2.png
    309
    397
    media_image2.png
    Greyscale

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (U.S. Patent 5,578,036) in view of Nakaji (U.S. Patent 9,345,493).
	Stone et al. disclose the claimed invention except for wherein (as to claim 7) the affixation plate is designed to prevent surgical screws from protruding above a top surface defined by the affixation plate, an wherein (as to claim 19) the first and second affixation plates are designed to prevent surgical fixating devices from protruding above a top surface defined by at least one of the first and second affixation plates. Nakaji teaches the use of a device (101) comprising an affixation plate (131) capable of preventing a surgical screw/fixation device (e.g. 141) from protruding above a top .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (U.S. Patent 5,578,036) in view of Swords et al. (U.S. Patent 8,298,292).
	Stone et al. disclose the claimed invention except for wherein the outer contour of the first affixation plate is tapered. Swords et al. teach the use of a plate (see Figure 14A) having an outer contour (i.e. outer angled periphery) that is tapered (i.e. angled) (see Figure 14A, and column 11, lines 25-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Stone et al. with wherein the outer contour of the first affixation plate is tapered in view of Swords et al. in order to allow for the affixation plate to sit flush inside a perforation in a skull.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (U.S. Patent 5,578,036) in view of Bradbury et al. (U.S. Patent 6,772,026).
	Stone et al. disclose (as to part of claim 20) a burr hole cover (10, see Figure 4) comprising a central cover (18) capable of being positioned over a burr hole created in a skull; a first arm (i.e. one instance of 30) extending radially outward from the central 
Stone et al. disclose the claimed invention except for a method of manufacturing the burr hole cover comprising accessing a computer-readable medium having stored thereon three-dimensional (3D) images of a burr hole cover and fabricating the portions of the burr hole cover based on one or more of the 3D images. Bradbury et al. teach a method of manufacturing biomedical devices using 3D images stored on a computer readable medium (see Figures 2A-2B, and column 7, line 63 – column 17, line 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Stone et al. with a method of manufacturing the burr hole cover comprising accessing a computer-readable medium having stored thereon three-dimensional (3D) images of a burr hole cover and fabricating the portions of the burr hole cover based on one or more of the 3D images in view of Bradbury et al. in order to provide an obvious, well-known method for providing a customized burr hole cover.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eppley et al. (U.S. Patent 5,916,200) disclose a burr hole cover comprising a central cover, a plurality of arms, and a plurality of struts.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775